Citation Nr: 1211279	
Decision Date: 03/28/12    Archive Date: 04/05/12

DOCKET NO.  05-39 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel



INTRODUCTION

The Veteran served on active duty from August 1976 to July 1981.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied entitlement to a TDIU.  The Veteran disagreed, and this matter is properly before the Board for adjudication.

In a December 2010 decision, the Board denied the Veteran's claim of entitlement to a TDIU on a schedular basis and remanded the claim for a TDIU on an extraschedular basis, so that the Veteran's claim could be again referred to the Director of Compensation and Pension Service to seek clarification as to the Veteran's employment records and for a possible reconsideration of an extraschedular rating.  As the requested development has been completed, no further action to ensure compliance with the remand directives is required.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

In an adequate and accurate March 2011 Administrative Decision, the Director of Compensation and Pension Service has determined that the Veteran's service-connected disabilities, alone, do not render him unemployable.


CONCLUSION OF LAW

The criteria for entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities, on an extraschedular basis, have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his/her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

In a letter dated in November 2004, VA notified the Veteran of the information and evidence needed to substantiate and complete his claim for TDIU, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Accordingly, the Board finds that VA met its duty to notify the Veteran of his rights and responsibilities under the VCAA. 

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence, affording him a physical examination in August 2008, and obtaining a medical opinion as to whether the Veteran's disabilities have an effect on his ability to maintain substantially gainful employment consistent with his education and occupational experience.  In conjunction with this appeal, the Veteran's claim was twice referred to the Director of Compensation and Pension for a determination as to entitlement to a TDIU on an extraschedular basis.  The Board finds that the two opinions provided by the Director in July 2010 and March 2011, taken together, are an adequate basis for deciding the Veteran's claim.

Thus, the Board finds that VA has done everything reasonably possible to notify and to assist the Veteran and that no further action is necessary to meet the requirements of the VCAA.  As such, the Board will now turn to the merits of the Veteran's claim.


II.  Duties to Notify and Assist

The Veteran contends that he is unable to secure and maintain substantially gainful employment due to his service-connected disabilities, which consist of degenerative joint disease of the cervical spine, degenerative disc disease of the lumbar spine, mild fecal incontinence, sciatica of the right lower extremity, residuals of hemorrhoidectomy, and scars residuals of a right thumb laceration. 

VA will grant a total disability evaluation for compensation purposes based on unemployability when the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment consistent with his or her education and occupational experience, by reason of service-connected disability or disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16. 

For those veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), total disability ratings for compensation may nevertheless be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability; such cases should be referred to the Director, VA Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16(b). 

As noted above, entitlement to a TDIU on a schedular basis was denied by the Board in a December 2010 rating decision.  Therefore, the only issue on appeal here is entitlement to a TDIU on an extraschedular basis.

The Board may not assign an extraschedular rating in the first instance because the authority for doing so is vested in a particular VA official, the Director of the Compensation and Pension Service.  See 38 C.F.R. § 4.16(b) (2011); Bagwell v. Brown, 9 Vet. App. 337 (1996) (holding that the Board is precluded from assigning an extra-schedular rating in the first instance, but the Board is not precluded from considering whether referral to the VA officials is warranted); see also VAOPGCPREC 6-96 (Aug. 16, 1996).

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Pursuant to the Board's June 2008 remand, the Veteran's claim was first referred to the Director of Compensation and Pension in October 2008.  In a December 2008 statement, the Director indicated that two of the Veteran's previous employers had not been contacted, and his Social Security Administration (SSA) records had not been obtained.  This development was to be conducted prior to the claims folder being returned to the Director for consideration.

The RO subsequently completed this development, obtaining January 2009 and March 2009 reports from the Veteran's former employers, as well as the Veteran's SSA records.

SSA records show that the Veteran was found not to be disabled in a July 2007 determination.  Degenerative joint disease of the spine, carpel tunnel syndrome, gastroesophageal reflux disease, affective/mood disorder, and substance abuse were noted as his primary and secondary diagnoses.

In the January 2009 record, Storm Ready Service indicated that the Veteran began employment March 27, 2007 and ended employment October 9, 2007.  In a subsequent box on the same form, Storm Ready Service indicated that the date the Veteran last worked was October 9, 2009.  It was noted that the reason for the termination of employment was that the Veteran was not able to perform functions.  The employer was instructed that, if the Veteran was retired on disability, it was to be specified.  The work involved was underneath inspection of mobile homes.

In the March 2009 record, Morrisons Mobile Home indicated that the Veteran began employment on July 24, 2006 and ended employment on March 5, 2007.  He was terminated due to performance.  The employer was instructed that, if the Veteran was retired on disability, it was to be specified.

In a July 2010 Administrative Decision, the Director of Compensation and Pension Service indicated that it had reviewed the Veteran's claims file.  His August 2008 VA examination report was detailed, in which he reported having last been employed as a mobile home inspector.  He stated that he discontinued working due to his back condition.  His spine symptoms found on examination were noted.  His claim for a TDIU shows that his highest level of education was two years of college.  He stopped working for Morrisons Mobile Home in March 2007 due to performance and stopped working for Storm Ready Services in October 2009 because he was not able to perform his functions.  SSA denied his claim for benefits, because his conditions were not expected to remain severe enough for twelve months to keep him from working.  SSA determined that the Veteran could perform other work that required less physical exertion.  The Director concluded that the Veteran was not unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  Specifically, it noted that, while an August 2008 VA examiner opined that the Veteran's lumbar spine condition precluded sedentary or physical work, his employment history shows that he was working until January 2009.  The termination of his employment was not directly related to his service-connected disabilities.  Therefore, TDIU on an extraschedular basis was not warranted.

In a December 2010 decision, the Board remanded the Veteran's claim, because it appeared that there was a clerical error in the January 2009 record from Storm Ready Services.  Specifically, the employer first reported that the Veteran stopped working in October 2007 and then stated that it was October 2009.  However, as the form was received by the RO in January 2009, this appeared to be a clerical error, and it appeared that the correct date for termination of the Veteran's employment was in October 2007.  Since this served as a part of the basis for the Director's July 2010 Administrative Decision, the Veteran's claim needed to be remanded.

Therefore, in December 2010, the Veteran's claim was again referred to the Director of Compensation and Pension Service to address this possible discrepancy.  In a March 2011 Administrative Decision, the Director conceded that the Veteran likely ceased working in October 2007.  However, it believed that the evidentiary record still did not support that the Veteran was unable to secure or follow substantially gainful occupation as a result of service-connected disabilities.  He maintained some higher level education and, while determinations of SSA were not binding on VA, the Director noted that the Veteran was denied these benefits, as his disabilities were not expected to remain severe enough to keep him from working for twelve months in a row.  Furthermore, while the Director acknowledged the August 2008 VA examiner's opinion, it also noted that the examiner provided no rationale for the conclusion.  The physical findings at that time only supported a 20 percent disability rating for the Veteran's lumbar spine, an evaluation that is indicative of a less severe condition.  Finally, both former employers indicated that the Veteran left those jobs for performance reasons.  There was no indication that the Veteran stopped working due to his service-connected disabilities.  Therefore, entitlement to a TDIU on an extraschedular basis, was not warranted.

As stated above, the Board cannot award service-connection for a TDIU on an extraschedular basis in the first instance.  Therefore, the Board remanded the Veteran's claim for referral to the Director of Compensation and Pension to make such a determination.  The Director determined that such an award is not warranted.  While there was a possible clerical error contained in one of the reports from the Veteran's former employers, the Director, in the March 2011 Administrative Decision, conceded the error in the light most favorable to the Veteran and still determined that entitlement to a TDIU is not warranted.

In a March 2012 written statement, the Veteran's representative asserted that the performance problems that led to the Veteran's terminated employment were the Veteran's inability to complete his duties due to his service-connected disabilities.  He further contended that the Veteran is competent to attest to the circumstances of his employment, and the statements from his former employers were generic and did not discredit the Veteran's contentions.

The Veteran is certainly competent to report as to his symptomatology and personal experiences.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board acknowledges the Veteran's contentions but find that they do not render the opinion from the Director inadequate or inaccurate, such that a remand is necessary.  Specifically, the Veteran's contentions that he is unable to work due to his service-connected disabilities are well-documented in the record, which was reviewed by the Director of Compensation and Pension Service in conjunction with the issuance of the Administrative Decision.  The Director did not indicate that the Veteran's contentions were not credible.  The reports from the Veteran's former employers are pertinent evidence in this case, and the Director found that they established that the Veteran was not terminated from employment due to his service-connected disabilities.  The conclusion of the Director was supported by an accurate recitation of the evidence of record.  As such, the Veteran's disagreement with the reason for his termination is not a basis to render the Director's Administrative Decision inadequate.

As the Board may not make a determination of entitlement to a TDIU on an extraschedular basis in the first instance, and the Director of Compensation and Pension Service has provided an adequate and comprehensive Administrative Decision, based upon an accurate review of the evidence of record, the preponderance of the evidence is against the claim for entitlement to a TDIU on an extraschedular basis, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to a TDIU on an extraschedular basis is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


